In an action to compel determination of a claim to real property, order denying a motion to direct plaintiff to bring in additional parties defendant, and for other relief, affirmed, with $10 costs and disbursements. It is sufficient for the maintenance of this action that plaintiff claim an estate or interest in the real property, in order that judgment may be demanded that, the alleged deed be declared void and that appellant be barred from all claims to an estate or interest in the property by virtue thereof. The action then is not one which is adverse to the interest of sisters of the deceased Michael Gore, whose interest, if any, is dependent upon the value of the estate of the said decedent. Nolan, P. J., Carswell, Sneed and Wenzel, JJ., concur; MaeCrate, J., not voting.